Notice of Pre-AIA  or AIA  Status
This action is in response to the reply filed 30 December 2021 for the application filed 14 April 2019.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greiner et al. (US 2013/0035894).
- Regarding Claim 1. Greiner discloses an airship (102, “airship” [0037]; fig. 3), comprising: 
a ballonet (101/310a, fig. 1-5) disposed within the airship (102, the ballonet is inherently within the airship), wherein the ballonet (101/310a) comprises a ballonet surface (inherently required for the ballonet to function properly); 
a ballonet tracking system (140, fig. 1-2), comprising: 
one or more light emitters (110a-d, “laser based sensor configured to emit a light beam” [0031]) disposed within the ballonet (101/310a) at one or more fixed locations (“spaced along a line on the ballonet” [0031], “interior surface of the ballonet” [0031]); and 
one or more light detectors (“receive the return light beam” [0031]; the sensor both emits and detects the light) disposed within the ballonet (“interior surface of the ballonet” [0031]) at the one or more fixed locations (“spaced along a line on the ballonet” [0031]); wherein 
the ballonet tracking system (140) is configured to: 
measure a plurality of distances between one or more fixed locations and one or more locations on the ballonet surface (“construct a cross sectional image of the ballonet” [0031]); 
calculate differences between a predetermined set of expected distances and the plurality of measured distances (“calculated volume of the ballonet” [0038], for the volume to be calculated, 
based on the calculated differences, calculate a volume of the ballonet (“calculated volume of the ballonet” [0038], for the volume to be calculated, the distances must be measured, and a known max volume is inherently present from the model, allowing for differences to be calculated); and 
a vehicle management system (170 “flight control system” [0039]) communicatively coupled to the ballonet tracking system (140), wherein the vehicle management system (170) is configured to control the operation of the airship (102, “enable flight control system to operate the airship” [0039]) using the calculated volume of the ballonet (“calculated volume of the ballonet” [0037], for the volume to be calculated, the distances must be measured, and a known max volume is inherently present, allowing for differences to be calculated).
- Regarding Claim 2. Greiner discloses the airship of claim 1, further comprising: 
a pressure sensor (“pressure sensor” [0039]) configured to measure a pressure within the ballonet (101/310a, “communicate the pressure and temperature readings to the ballonet volume measurement system” [0039]; “pressure in the ballonet” [0045]); and 
a temperature sensor (“temperature sensor” [0039]) configured to measure a temperature within the ballonet (101/310a “communicate the pressure and temperature readings to the ballonet volume measurement system” [0039]); 
wherein the ballonet tracking system (140) is further configured to measure a center of gravity and a mass of air based on the measured pressure, the measured temperature, and the calculated volume of the ballonet (“calculate a center of gravity” [0038]).
- Regarding Claim 3. Greiner discloses a system (140, [abstract]), comprising: 
one or more light emitters (110a-d, “laser based sensor configured to emit a light beam” [0031]) disposed within a ballonet (101/310a) at one or more fixed locations (“spaced along a line on the ballonet” [0031], “interior surface of the ballonet” [0031]); and 
one or more light detectors (“receive the return light beam” [0031]; the sensor both emits and detects the light) disposed within the ballonet (“interior surface of the ballonet” [0031]) at the one 
measure a plurality of distances between one or more fixed locations and one or more locations on a surface of the ballonet (“construct a cross sectional image of the ballonet” [0031]); 
calculate differences between a predetermined set of expected distances and the plurality of measured distances (“calculated volume of the ballonet” [0038], for the volume to be calculated, the distances must be measured, and a known max volume is inherently present, allowing for differences to be calculated); and 
based on the calculated differences, calculate a volume of the ballonet (“calculated volume of the ballonet” [0038], for the volume to be calculated, the distances must be measured, and a known max volume is inherently present, allowing for differences to be calculated, “the measurement module 150 compares the three-dimensional surface data 114 to the computer model of the ballonet 101 to calculate the volume of the ballonet 101” [0036]); and 
wherein the airship (102) is operated at least based on the calculated volume of the ballonet (“calculated volume of the ballonet” [0038], for the volume to be calculated, the distances must be measured, and a known max volume is inherently present within the model, allowing for differences to be calculated).
- Regarding Claim 4. Greiner discloses the system of Claim 3, wherein the predetermined set of expected distances (“calculated volume of the ballonet” [0038], for the volume to be calculated, the distances must be measured, and a known max volume is inherently present from the model, allowing for differences to be calculated) comprise distances from the one or more fixed locations and predetermined locations on the ballonet surface when the ballonet is full (“calculated volume of the ballonet” [0038], for the volume to be calculated, the distances must be measured, and a known max volume is inherently present from the model, allowing for differences to be calculated, inherently requiring the known distances to reference a full ballonet).
- Regarding Claim 5. Greiner discloses the system of Claim 3, wherein the system configured to measure each of the plurality of distances comprises: 

measuring a reflection at a respective light detector of the one or more light detectors (“time of travel” [0031]) of the emitted light reflected from the ballonet surface (fig. 4 illustrates the reflection of light from the emitter back to the detector which the emitter doubles as both); 
wherein the respective measured distance (“time of travel” [0031]) is based on the measured reflection (“receive the return light beam reflected from the interior surface” [0031]).
- Regarding Claim 6. Greiner discloses the system of Claim 3, wherein the one or more light emitters (110a-d) and one or more light detectors (emitters double as detectors) are disposed at one or more fixed locations within the ballonet (101/310a, “fixed location” [0031]), wherein the one or more fixed locations are located on a portion of the ballonet that does not change shape based on a volume of air within the ballonet (101/310a, fig. 4-5 illustrate the light emitter/detectors located on portions of the aircraft that do not change shape).
- Regarding Claim 7. Greiner discloses the system of Claim 3, wherein the one or more light emitters (110a-d) consists of a single light emitter that is configured to rotate about its polar and azimuthal angles (“using the light beam in a circular or helical pattern” [0031]) and one or more light detectors (the emitters also detect) at a same fixed location as the single light emitter (110a-d, “fixed location” [0031]; as illustrated in fig. 4, the single light emitter/detector can send light in many directions); and 
wherein the system configured to measure the plurality of distances comprises: 
emitting light from the single light emitter (110b, “scan the interior surface” [0031]); 
measuring a reflection of the emitted light from the ballonet surface at the one or more light detectors (“determine a plurality of distances” [0031]); and 
changing the polar or azimuthal angle of the single light emitter (110b, “circular or helical pattern” [0031]).
- Regarding Claim 8. Greiner discloses the system of Claim 3, wherein: 
the one or more light emitters (110a-d) comprise a plurality of light emitters disposed at a plurality of fixed locations (“sufficiently rigid to securely mount and orient the plurality of sensors” [0029]) of the one or more fixed locations (fig. 4 illustrates several fixed locations of light emitters); and 

- Regarding Claim 9. Greiner discloses the system of Claim 3, wherein: 
two or more light emitters (110a-d) of the one or more light emitters are disposed at a single fixed location (“securely mount and orient the plurality of sensors” [0029]_; and 
the two or more light emitters (110a-d) are configured to rotate along a first axis (“scan the interior surface” [0030]) while maintaining a fixed position relative to each other of the two or more light emitters (“securely mount” [0029], the sensors are fixed/securely mounted and can scan the interior, allowing for the emitters to rotate along an axis).
- Regarding Claim 10. Greiner discloses the system of Claim 3, further comprising: 
one or more pressure sensors (“pressure sensor” [0039]) configured to measure a pressure within the ballonet; and 
(101/310a, “communicate the pressure and temperature readings to the ballonet volume measurement system” [0039]; “pressure in the ballonet” [0045]); and 
one or more temperature sensor (“temperature sensor” [0039]) configured to measure a temperature within the ballonet (101/310a “communicate the pressure and temperature readings to the ballonet volume measurement system” [0039]); 
the system (140) is further configured to measure a mass of air (“calculate a center of gravity” [0037]) within the ballonet based on the measured pressure, the measured temperature, and the calculated volume of the ballonet ([0039]).
- Regarding Claim 11. Greiner discloses the system of Claim 3, wherein: 
the system (140) is communicatively coupled to a vehicle management system (170 “flight control system” [0039]) of the airship (102); and 
the vehicle management system (170) modifies the volume of air within the ballonet (101/310a) based on a communication from the system (140) to the vehicle management system (170), wherein the communication comprises the calculated volume of the ballonet (101/310a [0041]).
- Regarding Claim 12. Greiner discloses a method (fig. 6-8c), comprising: 

calculating differences between a predetermined set of expected distances and the plurality of measured distances (808-a); 
based on the calculated differences, calculating a volume of the ballonet (810-a); and 
controlling the operation of the airship using the calculated volume of the ballonet (616).
- Regarding Claim 13. Greiner discloses the method of Claim 12, wherein the predetermined set of expected distances comprise distances from the one or more fixed locations and predetermined locations on the ballonet surface when the ballonet is full (inherently, in order to determine the differences of the system, the expected distances must be taken for a “full” ballonet, which is provided by the model as disclosed).
- Regarding Claim 14. Greiner discloses the method of Claim 12, further comprising determining the predetermined set of expected distances by measuring a plurality of distances between the one or more fixed locations and the one or more locations on the ballonet surface when the ballonet is full (inherently, in order for the system to determine the volume and if data received is erroneous, as with steps 612/614, the known full volume must be calculated for a full ballonet based on the model).
- Regarding Claim 15. Greiner discloses the method of Claim 12, further comprising determining the mass and center of gravity of air within the ballonet based on the calculated volume of the ballonet ([0037]).
- Regarding Claim 16. Greiner discloses the method of Claim 12, wherein controlling the operation of the airship comprises changing the volume of air within the ballonet ([0039]).
- Regarding Claim 17. Greiner discloses the method of Claim 12, wherein measuring each of the plurality of distances (806-a) comprises: 
emitting light from the one or more fixed locations (802-a); and 
measuring a reflection of the emitted light from the ballonet surface (804-a); 
wherein the respective measured distance is based on the measured reflection (806-a).
- Regarding Claim 18. Greiner discloses the method of Claim 17, wherein: 
emitting light comprises turning on a laser device at the one or more fixed locations for a fixed duration (“laser based sensor configured to emit a light beam” [0031]; and 

- Regarding Claim 19. Greiner discloses the method of Claim 12, wherein measuring a plurality of distances (806-a) comprises:
measuring a first distance from a fixed location to a first location on the surface of the ballonet using a light-emitter and light-detector (802-a/804-a); 
changing the orientation of the light-emitter and light-detector relative to the ballonet (“circular or helical pattern” [0031]); and 
measuring a second distance from the fixed location to a second location on the surface of the ballonet using the light-emitter and light-detector (802-a/804-a).
- Regarding Claim 20. Greiner discloses the method of Claim 19, further comprising, for each of the plurality of distances:
changing the orientation of the light-emitter and light-detector relative to the ballonet (“circular or helical pattern” [0031]); and 
measuring a next distance from the fixed location to a different location on the surface of the ballonet using the light-emitter and light-detector (802-a/804-a).
Response to Arguments
Applicant's arguments, see pages 8-12, filed 30 December 2021 have been fully considered but they are not persuasive.
Regarding the applicant’s arguments related to Greiner’s disclosure of volume calculation, the examiner contends that Greiner does disclose calculating the volume based on calculated differences between predetermined expected distances and measured distances, as evidenced by [0034]-[0036].  The examiner used inherency due to the fact that Greiner uses the term “compare” rather than the term “calculated differences”.  For instance, Greiner states “in some aspects, the mapping module 140 may utilize a computer model of the ballonet 101 to optimize the three-dimensional surface of the ballonet” wherein, as previously referenced, a known maximum volume is provided by the “computer model of the ballonet”, and wherein, from that known maximum volume, the present volume is determined by comparing the distances compares the three-dimensional surface data 114 to the computer model of the ballonet 101 to calculate the volume of the ballonet 101” (emphasis added) which inherently, in the examiners view, includes comparison of the predetermined set of expected distances (the model) to the measured distances provided (measurement module).  While the examiner agrees that Greiner does not explicitly state the term “calculated differences”, comparing the surface data of the ballonet returned from the sensors to the computer model of the ballonet is an analogous/equal process.  The accepted definition of the word compare is as follows: “to look at (two or more things) closely in order to see what is similar or different about them or in order to decide which one is better” which is equivalent to calculating differences in the context of Greiner.  Further, there is no requirement that a reference used as prior art recites the same words as found within the claim language.
The applicant’s request for evidentiary support is provided in the previous paragraph, further, no official notice is being taken, and the examiner is not relying on any form of common knowledge or well-known principles, but strictly relying on the disclosure of Greiner.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        12 January 2022